COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
FRED HOFFMAN,                                              )
                                                                              )              
No.  08-04-00352-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                      County Court
THE COUNTY OF CULBERSON and                )
GEORGE SNYDER,                                             )         
of Culberson County, Texas
                                                                              )
Appellees.                          )                       (TC# 1023)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such failure.  See
Tex.R.App.P. 38.8(a)(1).




On December 6,
2004, Appellant timely filed a notice of appeal in this cause.  As of this date, no Appellant=s brief nor motion for extension of
time has been filed with the Court.  On
March 4, 2005, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss
the appeal for want of prosecution.  
 
 
 
 
April
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.